COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  MATTHEW FLOREZ and LEXUS
                                                  §               No. 08-19-00302-CV
  BROWN,
                                                  §                 Appeal from the
                  Appellants,
                                                  §               143rd District Court
  v.
                                                  §             of Reeves County, Texas
  PASCUAL Q. OLIBAS,
                                                  §             (TC# 19-07-23056-CVR)
                  Appellee.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the part

of the trial court’s order overruling Appellants’ motion to dismiss pursuant to the TCPA. We

render judgment dismissing Appellee’s Rule 202 petition under the TCPA.

       IT IS FURTHER ORDERED that we remand to the trial court for further proceedings

consistent with this opinion. We further order that Appellants recover from Appellee and his

sureties, if any, see TEX. R. APP. P. 43.5. for performance on the judgment and all costs for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox and Alley, JJ.
Palafox, J., Dissenting
Alley, J., Concurring